                                                 Case 20-12865-abl         Doc 32    Entered 08/25/20 10:08:06       Page 1 of 5


                                           1   LARSON & ZIRZOW, LLC
                                               ZACHARIAH LARSON, ESQ.
                                           2   Nevada Bar No. 7787
                                               E-mail: zlarson@lzlawnv.com
                                           3
                                               MATTHEW C. ZIRZOW, ESQ.
                                           4   Nevada Bar No. 7222
                                               E-mail: mzirzow@lzlawnv.com
                                           5   850 E. Bonneville Ave.
                                               Las Vegas, Nevada 89101
                                           6   Tel: (702) 382-1170
                                               Fax: (702) 382-1169
                                           7

                                           8   Attorneys for Debtor

                                           9                               UNITED STATES BANKRUPTCY COURT
                                                                                  DISTRICT OF NEVADA
                                          10

                                          11   In re:                                                Case No. 20-12865-abl
                                                                                                     Chapter 11
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12   VITALIBIS, INC.,

                                          13
       LARSON & ZIRZOW, LLC




                                                                        Debtor.                      Date: September 23, 2020
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                                                                                     Time: 1:30 p.m.
                                          14

                                          15                                      CERTIFICATE OF SERVICE

                                          16            1.     On August 21, 2020, I served the following documents:

                                          17                       a.    Application for Order Approving the Employment of       ECF No. 28
                                                                         Fresh Notion Group LP d/b/a Fresh Notion Financial
                                          18                             Services as Accountant for the Debtor and Retroactive
                                                                         to the Petition Date (“Application”)
                                          19
                                                                   b.    Declaration of Matthew Lourie in Support of             ECF No. 29
                                          20
                                                                         Application for Order Approving the Employment of
                                          21                             Fresh Notion Group LP d/b/a Fresh Notion Financial
                                                                         Services as Accountant for the Debtor and Retroactive
                                          22                             to the Petition Date (“Declaration”)

                                          23                       c.    Notice of Hearing re: Application for Order Approving ECF No. 30
                                                                         the Employment of Fresh Notion Group LP d/b/a Fresh
                                          24                             Notion Financial Services as Accountant for the Debtor
                                          25                             and Retroactive to the Petition Date (“Notice of
                                                                         Hearing”)
                                          26

                                          27            2.         The above-named documents were served by the following means to the persons

                                          28    as listed below:
                                                Case 20-12865-abl       Doc 32     Entered 08/25/20 10:08:06           Page 2 of 5


                                           1                  a.     ECF System:

                                           2                  U.S. TRUSTEE - LV - 11
                                                              USTPRegion17.lv.ecf@usdoj.gov
                                           3
                                                      3.      On August 24, 2020, the Application, Declaration, and Notice of Hearing were
                                           4
                                               served by the following means to the persons as listed below:
                                           5
                                                              a.     United States mail, postage fully prepaid to the following:
                                           6

                                           7    TRITON FUNDS LP                                       POWER UP LENDING GROUP, LTD.
                                                C/O HARVARD BUSINESS SERVICES, INC.                   ATTN: CURT KRAMER, CEO
                                                AS REGISTERED AGENT                                   111 GREAT NECK ROAD, SUITE 214
                                           8    16192 COASTAL HWY.                                    GREAT NECK, NY 11021
                                                LEWES, DE 19958
                                           9
                                                FIRSTFIRE GLOBAL OPPORTUNITIES FUND                   U.S. SMALL BUSINESS ADMINISTRATION
                                          10    ATTN: BANKRUPTCY/MANAGING AGENT                       ATTN: BANKRUPTCY/MANAGING AGENT
                                                1040 FIRST AVE, SUITE 190                             409 3RD ST., W
                                          11    NEW YORK, NY 10022                                    WASHINGTON, DC 20416
                                                FRESH NOTION FINANCIAL SERVICES
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12
                                                MICHAEL J. MORRISON, CHTD.                            STEVEN P. RAACK
                                          13
       LARSON & ZIRZOW, LLC




                                                ATTN: MICHAEL J. MORRISON, ESQ.                       P.O. BOX 7302
        Las Vegas, Nevada 89101




                                                1495 RIDGEVIEW DR., SUITE 220                         NEWPORT BEACH, CA 92658
          850 E. Bonneville Ave.




                                          14    RENO, NV 89519

                                          15    U.S. SECURITIES & EXCHANGE COMM'N                     U.S. SECURITIES & EXCHANGE COMM'N
                                                5670 WILSHIRE BLVD., STE. 1100                        100 F STREET, NE
                                          16    LOS ANGELES, CA 90036                                 WASHINGTON, DC 20549

                                          17    THOMAS J. RAACK
                                                5864 COMPASS DR.
                                          18    LOS ANGELES, CA 90045

                                          19          4.      On August 24, 2020, the Notice of Hearing was served by the following means to

                                          20   the persons as listed below:

                                          21                  a.     United States mail, postage fully prepaid to the following:

                                          22                         To the parties on the attached mailing matrix.
                                          23                  b.     Personal Service:
                                          24                  I personally delivered the document(s) to the persons at these addresses:
                                          25
                                                                     For a party represented by an attorney, delivery was made by handing the
                                          26                         document(s) at the attorney’s office with a clerk or other person in charge, or if
                                                                     no one is in charge by leaving the document(s) in a conspicuous place in the
                                          27                         office.

                                          28

                                                                                                 2
                                               Case 20-12865-abl      Doc 32    Entered 08/25/20 10:08:06         Page 3 of 5


                                           1
                                                                  For a party, delivery was made by handling the document(s) to the party or by
                                           2                      leaving the document(s) at the person’s dwelling house or usual place of abode
                                                                  with someone of suitable age and discretion residing there.
                                           3
                                                           c.     By direct email (as opposed to through the ECF System):
                                           4
                                                           Based upon the written agreement of the parties to accept service by email or a
                                           5
                                                   court order, I caused the document(s) to be sent to the persons at the email addresses
                                           6       listed below. I did not receive, within a reasonable time after the transmission, any
                                                   electronic message or other indication that the transmission was unsuccessful.
                                           7
                                                           f.     By fax transmission:
                                           8
                                                            Based upon the written agreement of the parties to accept service by fax
                                           9       transmission or a court order, I faxed the document(s) to the persons at the fax numbers
                                          10       listed below. No error was reported by the fax machine that I used. A copy of the record
                                                   of the fax transmission is attached.
                                          11
                                                           g.     By messenger:
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12
                                                           I served the document(s) by placing them in an envelope or package addressed to
                                          13
       LARSON & ZIRZOW, LLC




                                                   the persons at the addresses listed below and providing them to a messenger for service.
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                          14
                                                   I declare under penalty of perjury that the foregoing is true and correct.
                                          15
                                                   Dated: August 25, 2020.
                                          16

                                          17    Trish Huelsman                                   /s/ Trish Huelsman
                                                (Name of Declarant)                              (Signature of Declarant)
                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28

                                                                                             3
                     Case 20-12865-abl     Doc 32      Entered 08/25/20 10:08:06     Page 4 of 5




                                         CLARK COUNTY TREASURER                 CLARK COUNTY ASSESSOR
INTERNAL REVENUE SERVICE
                                         C/O BANKRUPTCY CLERK                   C/O BANKRUPTCY CLERK
ATTN: BANKRUPTCY/MANAGING AGENT
                                         500 S. GRAND CENTRAL PKWY              500 S. GRAND CENTRAL PKWY
P.O. BOX 7346
                                         P.O. BOX 551220                        BOX 551401
PHILADELPHIA, PA 19101
                                         LAS VEGAS, NV 89155                    LAS VEGAS, NV 89155



DEPT. OF EMPL, TRAINING & REHAB          NEVADA DEPT. OF TAXATION               SOCIAL SECURITY ADMINISTRATION
EMPLOYMENT SECURITY DIVISION             BANKRUPTCY SECTION                     ATTN: BANKRUPTCY/MANAGING AGENT
500 EAST THIRD STREET                    555 E. WASHINGTON AVENUE #1300         PO BOX 33021
CARSON CITY, NV 89713                    LAS VEGAS, NV 89101                    BALTIMORE, MD 21290-3021



ADMIRAL INSURANCE COMPANY
                                                                                CLEAN CULTURE LABORATORIES
ATTN: BANKRUPTCY/MANAGING AGENT          BRUCE LEE BEVERAGE, LLC
                                                                                ATTN: GREG CHAMBERS, CEO
1000 HOWARD BLVD., STE. 300              4221 DON JOSE DR.
                                                                                58 SUTTON DR.
P.O. BOX 5430                            LOS ANGELES, CA 90008
                                                                                ENGLISHTOWN, NJ 07726
MOUNT LAUREL, NJ 08054



DAVE WENTZ
                                         DAVID HARPER
C/O THE DAVE WENTZ FAMILY TRUST
                                         1366 ROSE AVENUE
3003 WEDGE CIRCLE
                                         VENICE, CA 90291
PARK CITY, UT 84098




                                                                                FRESH NOTION FINANCIAL SERVICES
DR. STEVEN ZODKOY                        ERIC WRIGHT
                                                                                ATTN: MATT LOURIE
20 PALMER CIRCLE                         100 WEST CUTTING BLVD.
                                                                                P.O. BOX 79897
MILLSTONE TOWNSHIP, NJ 08535             RICHMOND, CA 94804
                                                                                HOUSTON, TX 77279




FULL 360 INC.                            HOBAN LAW GROUP                        HOWARD COHN
ATTN: JENNIFER AMARNATH, GEN. COUNSEL    ATTN: ROBERT T. HOBAN, ESQ.            C/O COHN FAMILY TRUST
228 PARK AVE. SOUTH                      730 17TH ST., #420                     16 LYON
NEW YORK, NY 10003                       DENVER, CO 80202                       NEWPORT COAST, CA 92657




INTEGRATES DISTRIBUTION SERVICES         JOHNNIE B. BAKER, JR.
                                                                                KEVIN LUCIER
ATTN: MIKE JONES, PRESIDENT              & MELISSA G. BAKER REV. TRUST
                                                                                20020 TOMLEE AVE.
9431 ALLPOINTS PKWY.                     9090 STOCKHORSE LANE
                                                                                TORRANCE, CA 90503
PLAINFIELD, IN 46168                     GRANITE BAY, CA 95746



                                         MW PREMIUM FINANCE CORP.
MALONE BAILEY, LLP                                                              NATURAL RECOVERY GREENS
                                         C/O PREMCO FINANCIAL CORP.
ATTN: BANKRUPTCY/MANAGING AGENT                                                 ATTN: PETE OLANDER
                                         ATTN: BANKRUPTCY DEPT/MANAGING AGENT
9801 WESTHEIMER RD., SUITE 1100                                                 125 W. JEFFERSON AVE.
                                         P.O. BOX 19367
HOUSTON, TX 77042                                                               WHEATON, IL 60187
                                         KALAMAZOO, MI 49019-0367



                                         OAKLEAF WELLNESS AND HEALTH LLC
NICK BOYNTON                                                                    PARTYLITE GIFTS, INC.
                                         ATTN: ADAM TOLK
9090 EAST MOHAWK LANE                                                           600 CORDWAINER DR.
                                         65 ENTERPRISE AVE.
SCOTTSDALE, AZ 85255                                                            NORWELL, MA 02061
                                         ALISO VIEJO, CA 92656
                       Case 20-12865-abl     Doc 32      Entered 08/25/20 10:08:06      Page 5 of 5


                                           TRUE PACIFIC INSURANCE SERVICES, INC.   VOTOCAST / DBA NEWKLEUS
STACY BROVITZ
                                           ATTN: BANKRUPTCY/MANAGING AGENT         ATTN: STEVEN RAACK
1070 WADE LANE
                                           2099 GRAND STREET, STE. 2               P.O. BOX 7302
OAKMONT, PA 15139
                                           ALAMEDA, CA 94501                       NEWPORT BEACH, CA 92658




VSTOCK TRANSFER, LLC                       4 EXCELSIOR
18 LAFAYETTE PLACE                         1206 N. MILLER #D
WOODMERE, NY 11598                         ANAHEIM, CA 92806




                                           BERNARD S. FELDMAN, P.C.                CZARNIK & ASSOCIATES
ANTOINE KUNSCH
                                           ATTN: BERNARD S. FELDMAN, ESQ.          ATTN: STEPHEN J. CZARNIK, ESQ.
1927 SPRUCEWOOD LANE
                                           111 GREAT NECK RD., SUITE 214           245 PARK AVE., 39TH FLOOR
LOS ANGELES, CA 90077
                                           GREAT NECK, NY 11021                    NEW YORK, NY 10167



                                           INDEGLIA & CARNEY
GREGORY CHAMBERS                           ATTN: MARC A. INDEGLIA, ESQ.            NAIDICH WURMAN, LLP
2 BELAIRE LAGUNA                           11900 W. OLYMPIC BLVD., #770            111 GREAT BECK RD., SUTE 214
NIGUEL, CA 92677                           LOS ANGELES, CA 90064                   GREAT NECK, NY 11021




                                           ORAN ARAZI-GAMLIEL
NICHOLAS BOYNTON                                                                   THE DAVE WENTZ FAMILY TRUST
                                           24 LILIENBLUM STREET
9090 E. MOHAWK LANE                                                                3003 WEDGE CIRCLE
                                           HADERA, ISRAEL
SCOTTSDALE, AZ 85255                                                               PARK CITY, UT 84098
                                           XX-XXXXXXX




                                           VENTURE LAW USA                         INTRADO DIGITAL MEDICAL, LLC
UGLY SOAP COMPANY LLC
                                           ATTN: MICHAEL J. MORRISON, ESQ.         DBA WEST CORPORATION
1495 RIDGEVIEW DR., STE. 220
                                           1495 RIDGEVIEW DR STE 220               11808 MIRACLE HILLS DR.
RENO, NV 89509
                                           RENO, NV 89519                          OMAHA, NE 68154
